) Appeal from a judgment of the Court of Claims dismissing a claim against the State for the alleged wrongful death of claimant’s intestate. The body of the intestate was found during the early morning hours of February 14, 1944, on a bridge maintained by the State which spans the Mohawk River from the city of Cohoes to Waterford. There is strong proof to the effect that the intestate was struck by a motorist who was negligently driving a car that was without adequate lights and in a generally defective condition. The court below found that no act or omission on the part of the State in the construction and maintenance of the bridge contributed to the happening of the accident. Judgment affirmed, without costs. Hill, P. J., Heffeman, Foster and Russell, JJ., concur; Brewster, J., taking no part.